Citation Nr: 1301978	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).   





ATTORNEY FOR THE BOARD

Dan Brook, Counsel








INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In October 2011, the claim was remanded for further development.  

Although the Veteran initially claimed service connection only for PTSD, the Board has characterized the issue on appeal broadly to encompass all psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection for one psychiatric disorder may encompass claims for service connection for all psychiatric disabilities).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded for a VA examination to ascertain if the Veteran had any psychiatric disorder, including PTSD, that was caused or aggravated by his military service. Although the examination was conducted in February 2012, and the psychologist diagnosed anxiety disorder not otherwise specified (NOS), he also noted that while the Veteran did not meet all the criteria for a PTSD diagnosis, the Veteran's anxiety disorder was "subthreshold PTSD."  

Further, although the examiner cited several other non-service-related causes for anxiety, he also noted that the Veteran had numerous PTSD-like symptoms that appear to be related to military service. He did not specifically provide an opinion as to whether the anxiety disorder is related to service, however.  On remand, an addendum to the February 2012 examination report must be obtained so that the psychologist can provide this opinion.  

Reiterating, the purpose of this remand is for the examiner to state and explain whether the Veteran has any psychiatric disorder that is caused or aggravated by any incident of military service.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the February 2012 psychological evaluation for an addendum opinion.  If that examiner is no longer available, schedule the Veteran for a psychiatric examination with an appropriate clinician. 

The purpose of the addendum opinion is to determine whether the Veteran's current psychiatric disability is related to his military service.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

   A) The service treatment records.  

B) The service personnel records, including documentation of three instances of conduct resulting in nonjudicial punishment toward the end of the Veteran's period of active service, on November 20, 1967, for failing to go to his appointed place of duty; on June 2, 1968, for failing to make guard detail at the appointed place of duty; and on June 28, 29 and 30, 1968, for failing to report for extra duty.  

C) VA records of hospitalization from July 1995 to September 1995, which include histories of drug abuse during the Veteran's period of service in Vietnam.

D) Private medical records showing treatment for anxiety and depression in 2002 and 2003.

   E) A May 2007 VA psychological evaluation report.

F) VA medical records showing treatment for psychiatric disability from 2007 to 2011.

G) The February 2012 VA psychological evaluation report.

H) Any other information in the claims file that the examiner deems pertinent.

THE REVIEWING EXAMINER, OR THE EXAMINER WHO CONDUCTS ANY NEW EXAMINATION, MUST RESPOND TO THE FOLLOWING:

A)  DOES THE VETERAN HAVE PTSD AS A RESULT OF ANY INCIDENT OR INCIDENTS OF MILITARY SERVICE? (THE VETERAN IS PRESUMED TO HAVE BEEN EXPOSED TO HOSTILE FILE);

B) DOES THE VETERAN HAVE AN ANXEITY DISORDER, OR ANY OTHER NON-PTSD DISORDER, THAT IS A RESULT OF ANY INCIDENT OR INCIDENTS OF MILITARY SERVICE? (THE VETERAN IS PRESUMED TO HAVE BEEN EXPOSED TO HOSTILE FILE);

C) IF THE VETERAN DOES NOT HAVE PTSD THAT WAS CAUSED BY ANY INCIDENT OF MILITARY SERVICE, WAS OR IS ANY OTHER DIAGNOSED PSYCHIATRIC DISORDER AGGRAVATED (I.E.. WORSENED) BY MILITARY SERVICE?

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.   

* If a new VA examination is scheduled, the new VA examiner should follow the instructions concerning review of the claims file shown above.  The new examiner must also take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The new examiner must state whether the Veteran has a current psychiatric disability and list all applicable diagnoses.  For each diagnosis rendered, the new examiner must provide an opinion as to whether the disorder began during active service or is related to any incident in service.

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

2.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


